FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                 No. 06-50219
                Plaintiff-Appellee,          D.C. No.
               v.                         CR-03-00120-
THOMAS SALES,                                SVW-1
             Defendant-Appellant.
                                           OPINION

       Appeal from the United States District Court
           for the Central District of California
       Stephen V. Wilson, District Judge, Presiding

                Argued and Submitted
        November 15, 2006—Pasadena, California

                  Filed February 9, 2007

   Before: Betty B. Fletcher, Ferdinand F. Fernandez, and
              Susan P. Graber, Circuit Judges.

               Opinion by Judge B. Fletcher




                           1685
                   UNITED STATES v. SALES              1687


                        COUNSEL

Jill K. Ginstling, Deputy Federal Public Defender, Los Ange-
les, California, for the defendant-appellant.
1688                    UNITED STATES v. SALES
Erik M. Silber and Scott M. Garringer, Assistant United
States Attorneys, Criminal Division, Los Angeles, California,
for the plaintiff-appellee.


                               OPINION

B. FLETCHER, Circuit Judge:

   Defendant-appellant Thomas Sales appeals several condi-
tions of supervised release imposed as part of his sentence,
following his conviction by guilty plea for counterfeiting
United States federal reserve notes.

                                     I.

   Between late December 2002 and mid-January 2003, Sales
used his scanner and printer to make counterfeit currency: he
scanned images of $20 bills into his computer and then
printed the scanned images. Sales did so at the prompting of
Dan Flynn, a friend who had a history of felony convictions
for offenses including forgery.1 Sales had no prior criminal
record. He had been self-employed repairing telephones, and
installing cable lines, home alarm systems, and home com-
puter networks.

   Following his arrest and indictment, Sales pled guilty to
scanning and recording digital images of United States cur-
rency in violation of 18 U.S.C. § 474 and creating counterfeit
currency in violation of 18 U.S.C. § 471. He was sentenced
to an eight-month term of imprisonment, to be followed by
four years of supervised release. Sales now challenges the fol-
lowing special conditions of supervised release imposed by
the district court:
  1
    Flynn provided Sales with the paper and ink for printing the bills, some
instructions, and an incentive—he offered Sales household goods in
exchange for the counterfeit monies.
                    UNITED STATES v. SALES                     1689
    4. The defendant shall participate in outpatient sub-
    stance abuse treatment and submit to drug and alco-
    hol testing, not to exceed two tests per month, as
    instructed by the Probation Officer. The defendant
    shall abstain from using illicit drugs, using alcohol,
    and abusing prescription medications during the
    period of supervision;

    5. The defendant shall use only those computers and
    computer-related devices, screen user names, pass-
    words, email accounts, and internet service providers
    (ISPs), as approved by the Probation Officer. Com-
    puters and computer-related devices include, but are
    not limited to, personal computers, personal data
    assistants (PDAs), internet appliances, electronic
    games, and cellular telephones, as well as their
    peripheral equipment, that can access, or can be
    modified to access, the internet, electronic bulletin
    boards, and other computers, or similar media; and,

    6. All computers, computer-related devices, and
    their peripheral equipment, used by the defendant,
    shall be subject to search and seizure and the instal-
    lation of search and/or monitoring software and/or
    hardware, including unannounced seizure for the
    purpose of search. The defendant shall not add,
    remove, upgrade, update, reinstall, repair, or other-
    wise modify the hardware or software on the com-
    puters, computer-related devices, or their peripheral
    equipment, nor shall he hide or encrypt files or data
    without prior approval of the Probation Officer. Fur-
    ther, the defendant shall provide all billing records,
    including telephone, cable, internet, satellite, and the
    like, as requested by the Probation Officer.

                              II.

  [1] Title 18 U.S.C. § 3583 sets forth the standards for
imposing conditions of supervised release. Subsection
3583(d) provides, in relevant part:
1690                UNITED STATES v. SALES
    The court may order, as a further condition of super-
    vised release, to the extent that such condition—

         (1) is reasonably related to the factors set
         forth in section 3553(a)(1), (a)(2)(B),
         (a)(2)(C), and (a)(2)(D);

         (2) involves no greater deprivation of lib-
         erty than is reasonably necessary for the
         purposes set forth in section 3553(a)(2)(B),
         (a)(2)(C), and (a)(2)(D); and

         (3) is consistent with any pertinent policy
         statements issued by the Sentencing Com-
         mission pursuant to 28 U.S.C. 994(a);

    any condition set forth as a discretionary condition
    of probation in section 3563(b)(1) through (b)(10)
    and (b)(12) through (b)(20), and any other condition
    it considers to be appropriate.

   [2] The cross-referenced subsections of 18 U.S.C.
§ 3553(a) direct a district court to consider the following fac-
tors:

    (1) the nature and circumstances of the offense and
    the history and characteristics of the defendant;

    (2) the need for the sentence imposed . . .

         (B) to afford adequate deterrence to crimi-
         nal conduct;

         (C) to protect the public from further
         crimes of the defendant; and

         (D) to provide the defendant with needed
         educational or vocational training, medical
                    UNITED STATES v. SALES                 1691
         care, or other correctional treatment in the
         most effective manner[.]

   We have made clear that the government bears the burden
of showing that a discretionary condition of supervised
release is appropriate in a given case. See United States v.
Weber, 451 F.3d 552, 558-59 (9th Cir. 2006).

   We have also explained that the statutory requirement that
conditions of supervised release be reasonably related to the
factors set out in § 3553(a)(1), (a)(2)(B), (a)(2)(C), and
(a)(2)(D) does not mean that every condition must be reason-
ably related to every factor: “They are merely factors to be
weighed, and the conditions imposed may be unrelated to one
or more of the factors, so long as they are sufficiently related
to the others.” United States v. Johnson, 998 F.2d 696, 697,
699 (9th Cir. 1993).

   Even if a proposed condition meets this requirement, it still
must “involve ‘no greater deprivation of liberty than is rea-
sonably necessary for the purposes’ of supervised release”—
that is, to achieve deterrence, public protection, or offender
rehabilitation. United States v. T.M., 330 F.3d 1235, 1240 (9th
Cir. 2003) (quoting 18 U.S.C. § 3583(d)(2)).

                              III.

   [3] On appeal, Sales argues that the inclusion of alcohol in
condition #4 is improper. He maintains that there is no basis
for requiring him to submit to alcohol testing and prohibiting
him from consuming alcohol. Because Sales did not object to
this provision in the district court, we review for plain error.
See United States v. Rearden, 349 F.3d 608, 614 (9th Cir.
2003).

   Sales has no history of alcohol abuse, and his acts of coun-
terfeiting did not involve alcohol. However, the record before
the district court revealed Sales’s history of substance abuse
1692                   UNITED STATES v. SALES
and his need for outpatient substance abuse treatment, as well
as his history of depression. Given these facts, we find that
the district court did not err when it directed Sales to abstain
from alcohol and to submit to periodic testing. Cf. United
States v. Gementera, 379 F.3d 596, 606 n.13 (9th Cir. 2004),
cert. denied, 126 S. Ct. 735 (2005); United States v. Carter,
159 F.3d 397, 399-401 (9th Cir. 1998).

                                  IV.

  Sales also argues that the district court abused its discretion
when it imposed conditions #5 and #6. For the reasons dis-
cussed below, we agree. Cf. T.M., 330 F.3d at 1239-40 & n.2
(applying abuse of discretion standard).

                                  A.

   [4] Condition #5 requires that Sales seek and obtain
approval from his probation officer before using any particu-
lar computer or computer-related device, internet-service pro-
vider, or computer or internet account—such as a screen user
name or email account. The category of “computer-related
devices” covered by condition #5 is extremely expansive,
apparently extending to any device capable of accessing the
internet or other networks (for example, cell phones and inter-
net appliances such as WebTV).

   The probation office and government sought to justify this
condition based on Sales’s expertise in computers and the fact
that Sales employed a computer and two peripherals to com-
mit the instant offense. They posited that this broad condition
was reasonably necessary to achieve deterrence.

  [5] However, the record does not support this contention.
The breadth of condition #5 is not reasonably related to the
nature and circumstances of Sales’s counterfeiting offense or
Sales’s history and characteristics.2 Sales employed a scanner,
  2
   Because of the “strong link between child pornography and the Inter-
net, and the need to protect the public, particularly children, from sex
                       UNITED STATES v. SALES                       1693
computer, and printer to counterfeit currency; his unlawful
activity did not utilize any other devices, and in no way
involved or relied upon the internet, electronic bulletin
boards, or other networks. Cf., e.g., United States v. Antelope,
395 F.3d 1128, 1142 (9th Cir. 2005); Rearden, 349 F.3d at
621. In addition, Sales has no prior history of illegal conduct
involving computer equipment. The police search of Sales’s
home and his computer equipment, in connection with this
arrest, did not reveal any other computer-related or internet-
related wrongdoing. We conclude that condition #5 results in
a far greater deprivation of Sales’s liberty than is reasonably
necessary to prevent recidivism, protect the public, or pro-
mote any form of rehabilitation. Cf. T.M., 330 F.3d 1239-40;
United States v. Scott, 316 F.3d 733, 736 (7th Cir. 2003).

  The government argues that the precise composition of
condition #5 distinguishes it from the special conditions
regarding the use of computers and internet which we may
have reviewed in other cases: Sales must obtain permission to
use a particular machine, device, or ISP (e.g., permission to
hook up a wireless internet connection, to purchase or to use
a particular laptop), while in some other cases supervisees
arguably must obtain permission to engage in particular uses

offenders,” we have upheld conditions restricting computer and internet
access in some cases involving child pornography-related offenses. Rear-
den, 349 F.3d at 621; see Antelope, 395 F.3d at 1142 (noting that the con-
dition was appropriate because the internet was “essential to the
commission” of the crime); see also United States v. Fields, 324 F.3d
1025, 1027 (8th Cir. 2003) (explaining that courts of appeals have been
more likely to uphold such conditions when defendants have “used com-
puters or the internet to commit crimes involving greater exploitation”
than in cases of simple possession of child pornography).
  The record suggests no such link between the internet and counterfeit-
ing. Notably, we are not aware of any published opinion in which this
court has upheld such a condition of supervised release imposed on a
defendant convicted of a non-sexual offense (and one, moreover, which
did not involve any online acts).
1694                   UNITED STATES v. SALES
of a computer or the internet (e.g., filing a tax return online,
reading the newspaper online, writing a letter to a friend in
Microsoft Word, checking the weather forecast). For the pur-
pose of our review, the similarity between the two approaches
is more striking than any difference: under either type of con-
dition, the defendant is barred from accessing a computer or
the internet until he secures the requisite approval, and in nei-
ther case is there a guarantee that permission will be granted.
We review the language of the condition as it is written and
cannot assume, as the government seems to suggest, that
approval will be granted.

   [6] In light of our determination that the condition imposed
results in unnecessary deprivation, we vacate and remand for
the district court to impose more suitable restrictions.

                                   B.

   The government’s brief asserts that condition #6 is reason-
ably related to Sales’s offense “in that it permits the Probation
Officer to determine whether [he] is continuing to misuse his
computer and peripheral equipment to create, store, and/or
print counterfeit currency.” Sales acknowledges that the pro-
bation office “must be able to take measures to ensure that he
does not use his scanner to make counterfeit currency” but
argues that condition #6 “goes far beyond what is necessary
to achieve that goal.” We agree. Condition #6 cannot stand as
presently articulated; further tailoring and clarification are
required.

   [7] To begin, as currently written the search and seizure
provision purports to extend to “[a]ll computers, computer-
related devices, and their peripheral equipment, used by the
defendant.”3 Ostensibly, this includes machines used for work
  3
   We expect the scope of “computer-related devices” to be narrowed
when condition #5 is reconsidered by the district court on remand. Cf.
Rearden, 349 F.3d at 621 (concluding that there was “no reasonable possi-
                        UNITED STATES v. SALES                       1695
or personal purposes, whether owned by Sales or by others.
The government’s remarks at oral argument suggested that the
provision’s coverage was not intended to be so broad. (The
government indicated, for example, that it was not expected
to extend to equipment used only for work purposes.) Because
Sales cannot be left to guess about the intended meaning of
the terms of his supervised release, clarification is required.

   [8] We also find that condition #6 is overbroad in other
respects. A computer monitoring condition in some form may
be reasonable. However, to comply with the Fourth Amend-
ment, it must be narrowly tailored—producing no greater
deprivation of liberty than is reasonably necessary. At present,
the text gives no indication as to what kinds or degrees of
monitoring are authorized—and, as courts have noted, moni-
toring software and/or hardware takes many forms, with
greatly varying degrees of intrusiveness. See, e.g., United
States v. Lifshitz, 369 F.3d 173, 175, 190-92 (2d Cir. 2004);
see also United States v. Stephens, 424 F.3d 876, 880-81 (9th
Cir. 2005) (discussing the “division of labor,” in terms of
decision-making, between the district court and probation
officer).

   We note that the government requires Sales to submit “all
billing records, including telephone, cable, internet, satellite,
and the like, as requested by the Probation Officer.” At no
time has the probation office or government articulated any
justification for this requirement, and none is apparent.

  [9] Condition #6 is vacated and remanded to the district
court for the imposition of a condition consistent with this dis-
position.

bility” that the term computer or computer-related device “would be inter-
preted beyond the normal accouterments of one’s personal computer such
as disks and disk drives, devices for extra storage, etc.” to include items
such as PDAs—which are included explicitly within the definition in the
instant case).
1696                   UNITED STATES v. SALES
                                   V.

   Conditions #5 and #6 must be modified to satisfy the
requirements of 18 U.S.C. § 3583(d). There are many ways in
which this can be accomplished on remand.4 However, we do
not attempt to specify the precise modifications that might
yield appropriate terms; the district court, in consultation with
the probation officer, is better suited to the job of crafting ade-
quate but not overly restrictive conditions of supervised
release.

   For the foregoing reasons, the district court’s imposition of
terms of supervised release is AFFIRMED IN PART and
VACATED IN PART and REMANDED.




  4
   For example, among other changes, the requirement of prior approval
might be eliminated from condition #5, in whole or in part. Cf. United
States v. Balon, 384 F.3d 38, 42 (2d Cir. 2004) (discussing a requirement
that the defendant disclose computer equipment).